110 F.3d 530
Kenneth G. GEIMER, Appellant,v.Samuel T. PASTROVICH, Jr., et al., Appellees.
No. 90-2784EMSL.
United States Court of Appeals,Eighth Circuit.
March 28, 1997.

1
Order Denying Petition for Rehearing and Suggestion for Rehearing En Banc.


2
Prior report:  946 F.2d 1379.

ORDER

3
Although inadvertent, the court recognizes its ultimate responsibility for the long delay in bringing Kenneth Geimer's suggestion for rehearing en banc to the forefront for a ruling on the merits.


4
Having carefully considered the matter, the suggestion for rehearing en banc is denied.  Rehearing by the panel is also denied.


5
It is so ordered.